DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 10257204 by Li et al. in view of US 20100026509 by Boehm et al. and further view of US 20160006745 by Furuichi et al., US 20130316726 by Laws et al. and US 20150204676 by Zhang et al.
As to Claim 2, Li teaches a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50] that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising a processor programmed to perform as:
an abnormality determination unit [Li, Processor 802 as disclosed in Fig. 8] that determines an abnormal state of the mobile communication terminal based on the position information acquired by the information acquisition unit [Li, It is determined whether the at least 
a lock unit [Li, Processor 802 as disclosed in Fig. 8] that locks the mobile communication terminal [Li, Processor generates a locked mode command in order to adjust the state of the electronic apparatus to a locked state as disclosed in Col 10, Lines 56-61], the other mobile communication terminal, or both of the mobile communication terminals when the abnormality determination unit determines that the mobile communication terminal is in the abnormal state [Li, If the parameter is the signal strength and the first determination result is yes, it indicates that the connectivity between the electronic apparatus and the preset electronic apparatus is relatively weak, hence an abnormal state, which indicates that the user carrying the preset electronic apparatus might have moved away from the electronic apparatus, hence an abnormal state, so the electronic apparatus is controlled to adjust the current state of the electronic apparatus to an OFF state or a LOCKED state or to adjust an application in the electronic apparatus to a LOGOUT state as disclosed in Col 10, Lines 1-24]. 
Li does not explicitly teach a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication.
In analogous art, Boehm teaches a near field communication unit [Boehm, First near-field device 21 as disclosed in Para 67] that performs near field communication with the other mobile communication terminal [Boehm, Second near-field device 22 as disclosed in Para 70] and obtains a communication distance to the other mobile communication terminal based on 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to perform as a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication, as taught by Boehm, in order to improve detecting relative position of two nearfield devices [Boehm, Para 1-3].
The combination of Li and Boehm teaches an abnormality determination unit that determines that the mobile communication terminal is in the abnormal state as disclosed in Fig. 8 of Li, however, does not explicitly teach that the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving.
In analogous art, Furuichi teaches that an abnormality determination unit determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving [Furuichi, Para 141 and Para 146, Terminal A and terminal B are locked when both terminal A and terminal B are moving]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to perform as 
The combination of Li, Boehm and Furuichi does not explicitly teach an information acquisition unit that acquires position information on the other mobile communication terminal and the mobile communication terminal, wherein the information acquisition unit acquires the position information when the communication distance to the other mobile communication terminal is equal to or more than a threshold.
In analogous art, Laws teaches an information acquisition unit [Laws, Para 37-38, Location sharing engine 232 and Position Engine 230] that acquires position information on the other mobile communication terminal and the mobile communication terminal [Laws, Para 37-38, Location sharing engine (LSE) 232 of the mobile device 104 facilitates location determination between client devices, wherein the LSE receives the location information for one or more client devices directly], wherein the information acquisition unit acquires the position information when the communication distance to the other mobile communication terminal is equal to or more than a threshold [Laws, Para 65 and Claim 31, It is determined whether the location of the second mobile device is greater than a threshold distance away from the first mobile device and based on whether the second device is greater than the threshold distance from the first mobile device, the GPS processor is activated for acquiring position].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to perform as 
The combination of Li, Boehm, Furuichi, and Laws teaches an abnormality determination unit that determines that the mobile communication terminal is in the abnormal state, as disclosed in Fig. 8 of Li, when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving, as disclosed in Para 141 and Para 146 of Furuichi, however, does not specifically teach when the mobile communication terminal is placed indoors.
In analogous art, Zhang provides for detecting when the mobile communication terminal is placed indoors [The device detects when it is moving indoors, see Para 39].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to determine that the mobile communication terminal is in the abnormal state when the mobile communication terminal is placed indoors, as taught by Zhang, in order to improve locating mobile devices in indoor locations [see Para 1 of Zhang].
Further, it is noted that the determination of patentability on an apparatus is based on the structure of said apparatus which extends to the recited functions supported by said structure.  However in this case, the claims are drafted such that the structure is limited to the 
As to Claim 3, the combination of Li, Boehm, Furuichi, Laws and Zhang teaches the mobile communication terminal according to claim 2, wherein the abnormality determination unit [Li, Processor 802 as disclosed in Fig. 8] determines that the mobile communication terminal is in the abnormal state even when one of the other mobile communication terminal and the mobile communication terminal is moving when the other mobile communication terminal or the mobile communication terminal is located outdoors [Li, The connectivity between the electronic apparatus and the preset electronic apparatus becoming relatively weak indicates that the user carrying the preset electronic apparatus might have moved away from the electronic apparatus, hence detecting the movement of the apparatuses relative to each other as disclosed in Col 10, Lines 8-15 AND The user suddenly realizes that a very important thing is forgotten, and leaves the company, hence the preset electronic apparatus going outdoor, right away as disclosed in Col 11, Lines 5-9 AND The preset distance can be set by the user, wherein the distance could be for stepping out of a room as disclosed in Col 8, Lines 57-60].
As to Claim 11, Li teaches a control method for a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50] that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising:

locking the mobile communication terminal [Li, Processor generates a locked mode command in order to adjust the state of the electronic apparatus to a locked state as disclosed in Col 10, Lines 56-61], the other mobile communication terminal, or both of the mobile communication terminals when it is determined that the mobile communication terminal is in the abnormal state [Li, If the parameter is the signal strength and the first determination result is yes, it indicates that the connectivity between the electronic apparatus and the preset electronic apparatus is relatively weak, hence an abnormal state, which indicates that the user carrying the preset electronic apparatus might have moved away from the electronic apparatus, hence an abnormal state, so the electronic apparatus is controlled to adjust the current state of the electronic apparatus to an OFF state or a LOCKED state or to adjust an application in the electronic apparatus to a LOGOUT state as disclosed in Col 10, Lines 1-24],
Li does not explicitly teach performing near field communication with the other mobile communication terminal and obtaining a communication distance to the other mobile communication terminal based on communication strength of the near field communication.
In analogous art, Boehm teaches performing near field communication with the other mobile communication terminal [Boehm, Second near-field device 22 as disclosed in Para 70]  and obtaining a communication distance to the other mobile communication terminal based on communication strength of the near field communication[Boehm, The distance between the two near field devices is determined on the basis of the field strength as disclosed in Para 31]. 

The combination of Li and Boehm teaches determining an abnormal state of the mobile communication terminal as disclosed in Col 34, Lines 1-9 of Li, however, does not explicitly teach that the determining determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving.
In analogous art, Furuichi teaches that the determining determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving [Furuichi, Para 141 and Para 146, Terminal A and terminal B are locked when both terminal A and terminal B are moving]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the determining an abnormal state of the mobile communication terminal step of Li to be based on when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving, as taught by Boehm, in order to improve security of portable terminals [Furuichi, Para 1].

In analogous art, Laws teaches acquiring position information on the other mobile communication terminal and the mobile communication terminal [Laws, Para 37-38, Location sharing engine (LSE) 232 of the mobile device 104 facilitates location determination between client devices, wherein the LSE receives the location information for one or more client devices directly], wherein the acquiring acquires the position information when the communication distance to the other mobile communication terminal is equal to or more than a threshold [Laws, Para 65 and Claim 31, It is determined whether the location of the second mobile device is greater than a threshold distance away from the first mobile device and based on whether the second device is greater than the threshold distance from the first mobile device, the GPS processor is activated for acquiring position].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Li to include acquiring position information on the other mobile communication terminal and the mobile communication terminal, wherein the acquiring acquires the position information when the communication distance to the other mobile communication terminal is equal to or more than a threshold, as taught by Laws, in order to improve the efficiency of determining location information for communication devices [see Para 27 of Laws].

In analogous art, Zhang provides for detecting when the mobile communication terminal is placed indoors [The device detects when it is moving indoors, see Para 39].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the determining an abnormal state of the mobile communication terminal step of Li to be based on when the mobile communication terminal is placed indoors, as taught by Zhang, in order to improve locating mobile devices in indoor locations [see Para 1 of Zhang].
As to Claim 13, Li modified by Boehm, Furuichi, Laws and Zhang teaches the mobile communication terminal according to claim 2, wherein the information acquisition unit is equipped with a GPS [The device 171 includes a GPS receiver, see Para 28], and wherein the abnormality determination unit determines whether the mobile communication terminal is located indoors or outdoors based on the GPS information from the GPS of the information acquisition unit [The device detects when it is moving indoors, see Para 39].

Claims 4, 12 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 10257204 by Li et al. in view of US 20100026509 by Boehm et al. and further view of US 20150039880 by Aminzade.
Claim 4, Li teaches a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50] that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising a processor programmed to perform as:
an information acquisition unit [Li, Processor 802 as disclosed in Fig. 8] that acquires information on the other mobile communication terminal by the near field communication unit [Li, Ranging apparatus 600 as disclosed in Fig. 6], information on the mobile communication terminal, or both of the information [Li, The electronic apparatus scans a ranging signal sent by the preset electronic apparatus to obtain the distance between the two apparatuses, hence acquiring position information of the two apparatuses relative to each other as disclosed in Fig. 5 and Col 16, Lines 3-15];
an abnormality determination unit [Li, Processor 802 as disclosed in Fig. 8] that determines an abnormal state of the mobile communication terminal based on the information acquired by the information acquisition unit [Li, It is determined whether the at least one parameter meets a preset condition or not to obtain a first determination result as disclosed in Col 34, Lines 1-9]; and
a lock unit [Li, Processor 802 as disclosed in Fig. 8] that locks the mobile communication terminal [Li, Processor generates a locked mode command in order to adjust the state of the electronic apparatus to a locked state as disclosed in Col 10, Lines 56-61], the other mobile communication terminal, or both of the mobile communication terminals when the abnormality determination unit determines that the mobile communication terminal is in the abnormal state [Li, If the parameter is the signal strength and the first determination result is yes, it indicates 
wherein the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when (1) the movement information indicates that the mobile communication terminal is moving to a position away from the other mobile communication terminal [Li, Indication that the user carrying the preset electronic apparatus has moved away from the electronic apparatus, hence mobile communication terminal moving to a position away from the other mobile communication terminal regardless of a movement status of the other mobile communication terminal, as disclosed in Col 10, Lines 1-24] and (2) the wearing information indicates that the other mobile communication terminal is being worn by the user [Li, The preset electronic apparatus is the SmartWatch of the user, hence worn by the user, as disclosed in Col 10, Lines 65-67, wherein the electronic apparatus is carried by the user as disclosed in Col 10, Lines 8-15].
Li does not explicitly teach a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to perform as a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication, as taught by Boehm, in order to improve detecting relative position of two nearfield devices [Boehm, Para 1-3].
The combination of Li and Boehm does not explicitly teach that when the communication distance to the other mobile communication terminal is equal to or more than a threshold, the information acquisition unit acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, and movement information on whether the mobile communication terminal, the other mobile communication terminal, or both of the mobile communication terminals are being moved.
In analogous art, Aminzade teaches that when the communication distance to the other mobile communication terminal is equal to or more than a threshold [Aminzade, Para 94 and Para 103, When the distance between the devices exceeds the threshold distance], the 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li such that when the communication distance to the other mobile communication terminal is equal to or more than a threshold, the information acquisition unit acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, and movement information on whether the mobile communication terminal, the other mobile communication terminal, or both of the mobile communication terminals are being moved, as taught by Aminzade, in order to improve security level of the access to computing devices [Aminzade, Para 2].
As to Claim 12, Li teaches a control method for a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50] that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising:
acquiring information on the other mobile communication terminal by the near field communication, information on the mobile communication terminal, or both of the information 
determining an abnormal state of the mobile communication terminal based on the acquired information [Li, It is determined whether the at least one parameter meets a preset condition or not to obtain a first determination result as disclosed in Col 34, Lines 1-9];  and
locking the mobile communication terminal [Li, Processor generates a locked mode command in order to adjust the state of the electronic apparatus to a locked state as disclosed in Col 10, Lines 56-61], the other mobile communication terminal, or both of the mobile communication terminals when it is determined that the mobile communication terminal is in the abnormal state [Li, If the parameter is the signal strength and the first determination result is yes, it indicates that the connectivity between the electronic apparatus and the preset electronic apparatus is relatively weak, hence an abnormal state, which indicates that the user carrying the preset electronic apparatus might have moved away from the electronic apparatus, hence an abnormal state, so the electronic apparatus is controlled to adjust the current state of the electronic apparatus to an OFF state or a LOCKED state or to adjust an application in the electronic apparatus to a LOGOUT state as disclosed in Col 10, Lines 1-24],
wherein the determining determines that the mobile communication terminal is in the abnormal state when (1) the movement information indicates that the mobile communication terminal is moving to a position away from the other mobile communication terminal [Li, Indication that the user carrying the preset electronic apparatus has moved away from the electronic apparatus, hence mobile communication terminal moving to a position away from the 
Li does not explicitly teach performing near field communication with the other mobile communication terminal and obtaining a communication distance to the other mobile communication terminal based on communication strength of the near field communication.
In analogous art, Boehm teaches performing near field communication with the other mobile communication terminal [Boehm, Second near-field device 22 as disclosed in Para 70]  and obtaining a communication distance to the other mobile communication terminal based on communication strength of the near field communication[Boehm, The distance between the two near field devices is determined on the basis of the field strength as disclosed in Para 31]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Li to include performing near field communication with the other mobile communication terminal and obtaining a communication distance to the other mobile communication terminal based on communication strength of the near field communication, as taught by Boehm, in order to improve detecting relative position of two nearfield devices [Boehm, Para 1-3].
The combination of Li and Boehm does not explicitly teach that when the communication distance to the other mobile communication terminal is equal to or more than a threshold, the 
In analogous art, Aminzade teaches that when the communication distance to the other mobile communication terminal is equal to or more than a threshold [Aminzade, Para 94 and Para 103, When the distance between the devices exceeds the threshold distance], the acquiring [Aminzade, Para 94, Processor 40] acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, and movement information on whether the mobile communication terminal, the other mobile communication terminal, or both of the mobile communication terminals are being moved [Aminzade, Para 94 and Para 103, Mobile computing device 10 receives an indication of that the wearable computing device 20 is being worn by the user when the distance between the devices exceeds the threshold distance].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Li such that when the communication distance to the other mobile communication terminal is equal to or more than a threshold, the acquiring acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, and movement information on whether the mobile communication terminal, the other mobile communication terminal, or both of the mobile communication terminals are being moved, as taught by Aminzade, in order to improve security level of the access to computing devices [Aminzade, Para 2].

As to Claim 14, Li modified by Boehm, Furuichi, Laws and Zhang teaches the mobile communication terminal according to claim 4, 
wherein the movement information is generated based on a signal from GPS receiver [The device 171 includes a GPS receiver, see Para 28] or accelerometer which is equipped with the mobile communication terminals [The device detects when it is moving indoors, see Para 39].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 10257204 by Li et al. in view of US 20100026509 by Boehm et al and further view of US 20140375273 by Harada and US 20130316726 by Laws et al.
As to Claim 5, Li teaches a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50] that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising a processor programmed to perform as:
an information acquisition unit [Li, Processor 802 as disclosed in Fig. 8] that acquires information on the other mobile communication terminal by the near field communication unit[Li, Ranging apparatus 600 as disclosed in Fig. 6], information on the mobile communication terminal, or both of the information [Li, The electronic apparatus scans a ranging signal sent by the preset electronic apparatus to obtain the distance between the two apparatuses, hence acquiring position information of the two apparatuses relative to each other as disclosed in Fig. 5 and Col 16, Lines 3-15];

a lock unit [Li, Processor 802 as disclosed in Fig. 8] that locks the mobile communication terminal [Li, Processor generates a locked mode command in order to adjust the state of the electronic apparatus to a locked state as disclosed in Col 10, Lines 56-61], the other mobile communication terminal, or both of the mobile communication terminals when the abnormality determination unit determines that the mobile communication terminal is in the abnormal state [Li, If the parameter is the signal strength and the first determination result is yes, it indicates that the connectivity between the electronic apparatus and the preset electronic apparatus is relatively weak, hence an abnormal state, which indicates that the user carrying the preset electronic apparatus might have moved away from the electronic apparatus, hence an abnormal state, so the electronic apparatus is controlled to adjust the current state of the electronic apparatus to an OFF state or a LOCKED state or to adjust an application in the electronic apparatus to a LOGOUT state as disclosed in Col 10, Lines 1-24], 
Li does not explicitly teach a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to perform as a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication, as taught by Boehm, in order to improve detecting relative position of two nearfield devices [Boehm, Para 1-3].
The combination of Li and Boehm teaches an information acquisition unit that acquires information on the other mobile communication terminal, information on the mobile communication terminal, or both of the information, as disclosed in Fig. 5 and Col 16, Lines 3-15 of Li, and an abnormality determination unit that determines an abnormal state of the mobile communication terminal based on the information acquired by the information acquisition unit, as disclosed in Col 34, Lines 1-9 of Li, however, does not explicitly teach that the information acquisition unit acquires charging information on whether the mobile communication terminal is being charged, or not, and wherein the abnormality determination unit determines that the 
In analogous art, Harada teaches that the information acquisition unit acquires charging information on whether the mobile communication terminal is being charged, or not, and wherein the abnormality determination unit determines that the mobile communication terminal is not in the abnormal state when the mobile communication terminal is being charged [Harada, Battery information management section estimates whether the battery is being charged as disclosed in Para 47 and based on this estimation it is determined that the communication device is in the normal mode or power saving mode as disclosed in Para 41]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to perform as an information acquisition unit that acquires charging information on whether the mobile communication terminal is being charged, or not, and wherein the abnormality determination unit determines that the mobile communication terminal is not in the abnormal state when the mobile communication terminal is being charged, as taught by Harada, in order to improve controlling electronic devices [see Para 2-4 of Harada].
The combination of Li, Boehm and Harada teaches that the information acquisition unit acquires charging information on whether the mobile communication terminal is being charged, or not, however, does not explicitly teach when the communication distance to the other mobile communication terminal is equal to or more than a threshold.
In analogous art, Laws provides for when the communication distance to the other mobile communication terminal is equal to or more than a threshold [Laws, Para 65 and Claim 31, It is 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to perform as when the communication distance to the other mobile communication terminal is equal to or more than a threshold, as taught by Laws, in order to improve the efficiency of determining location information for communication devices [see Para 27 of Laws].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 10257204 by Li et al. in view of US 20100026509 by Boehm et al. and further view of US 20160006745 by Furuichi et al., US 20130316726 by Laws et al., US 20150204676 by Zhang et al. and US 20060105755 by Brandt.
As to Claim 8, Li teaches a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50] that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising a processor programmed to perform as:
a telecommunication unit [Li, The electronic apparatus as disclosed in Col 3. Lines 30-33] that is connected to the Internet and performs telecommunication with the other mobile communication terminal [Li, The electronic apparatus may be a smart phone that can be connected to the internet as disclosed in Col 3. Lines 30-33];

a lock unit [Li, Processor 802 as disclosed in Fig. 8] that locks the mobile communication terminal [Li, Processor generates a locked mode command in order to adjust the state of the electronic apparatus to a locked state as disclosed in Col 10, Lines 56-61], the other mobile communication terminal, or both of the mobile communication terminals when the abnormality determination unit determines that the mobile communication terminal is in the abnormal state [Li, If the parameter is the signal strength and the first determination result is yes, it indicates that the connectivity between the electronic apparatus and the preset electronic apparatus is relatively weak, hence an abnormal state, which indicates that the user carrying the preset electronic apparatus might have moved away from the electronic apparatus, hence an abnormal state, so the electronic apparatus is controlled to adjust the current state of the electronic apparatus to an OFF state or a LOCKED state or to adjust an application in the electronic apparatus to a LOGOUT state as disclosed in Col 10, Lines 1-24],
Li does not explicitly teach a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to perform as a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication, as taught by Boehm, in order to improve detecting relative position of two nearfield devices [Boehm, Para 1-3].
The combination of Li and Boehm teaches an abnormality determination unit that determines that the mobile communication terminal is in the abnormal state as disclosed in Fig. 8 of Li, however, does not explicitly teach that the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving.
In analogous art, Furuichi teaches wherein the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to perform as an abnormality determination unit that determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving, as taught by Furuichi, in order to improve security of portable terminals [Furuichi, Para 1].
The combination of Li, Boehm and Furuichi does not explicitly teach an information acquisition unit that acquires position information on the other mobile communication terminal and the mobile communication terminal, wherein the information acquisition unit acquires the position information when the communication distance to the other mobile communication terminal is equal to or more than a threshold.
In analogous art, Laws teaches an information acquisition unit [Laws, Para 37-38, Location sharing engine 232 and Position Engine 230] that acquires position information on the other mobile communication terminal and the mobile communication terminal [Laws, Para 37-38, Location sharing engine (LSE) 232 of the mobile device 104 facilitates location determination between client devices, wherein the LSE receives the location information for one or more client devices directly]; wherein the information acquisition unit acquires the position information when the communication distance to the other mobile communication terminal is equal to or more than a threshold [Laws, Para 65 and Claim 31, It is determined whether the location of the second mobile device is greater than a threshold distance away from the first mobile device and 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to perform as an information acquisition unit that acquires position information on the other mobile communication terminal and the mobile communication terminal; wherein the information acquisition unit acquires the position information when the communication distance to the other mobile communication terminal is equal to or more than a threshold, as taught by Laws, in order to improve the efficiency of determining location information for communication devices [see Para 27 of Laws].
The combination of Li, Boehm, Furuichi, and Laws teaches an abnormality determination unit that determines that the mobile communication terminal is in the abnormal state, as disclosed in Fig. 8 of Li, when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving, as disclosed in Para 141 and Para 146 of Furuichi, however, does not specifically teach when the mobile communication terminal is placed indoors.
In analogous art, Zhang provides for detecting when the mobile communication terminal is placed indoors [The device detects when it is moving indoors, see Para 39].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to determine that the mobile communication terminal is in the abnormal state when the mobile 
The combination of Li, Boehm, Furuichi, Laws and Zhang does not teach a communication mode switching unit that switches to communication by the telecommunication unit when the communication with the other mobile communication terminal by the near field communication unit cannot be performed.
In analogous art, art Brandt teaches a communication mode switching unit that switches to communication by the telecommunication unit when the communication with the other mobile communication terminal by the near field communication unit cannot be performed [Brandt, Responses may be transmitted via a long-range link if the short-range link can no longer be established due to a change in a distance between the devices as disclosed in Para 43]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to perform as a communication mode switching unit that switches to communication by the telecommunication unit when the communication with the other mobile communication terminal by the near field communication unit cannot be performed, as taught by Brandt, in order to improve detecting a second device by a first communication device [Brandt, Para 5-7].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 10257204 by Li et al in view of US 20100026509 by Boehm et al. and further view of US 20060105755 by Brandt and US 20150039880 by Aminzade.
Claim 9, Li teaches a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50] that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising a processor programmed to perform as:
a telecommunication unit [Li, The electronic apparatus as disclosed in Col 3. Lines 30-33] that is connected to the Internet and performs telecommunication with the other mobile communication terminal [Li, The electronic apparatus may be a smart phone that can be connected to the internet as disclosed in Col 3. Lines 30-33];
an information acquisition unit [Li, Processor 802 as disclosed in Fig. 8] that acquires information on the other communication terminal by the near field communication unit, or acquires information on the other mobile communication terminal by the telecommunication unit and acquires information on the mobile communication terminal [Li, The electronic apparatus scans a ranging signal sent by the preset electronic apparatus to obtain the distance between the two apparatuses, hence acquiring position information of the two apparatuses relative to each other as disclosed in Fig. 5 and Col 16, Lines 3-15];
an abnormality determination unit [Li, Processor 802 as disclosed in Fig. 8] that determines an abnormal state of the mobile communication terminal based on the information acquired by the information acquisition unit [Li, It is determined whether the at least one parameter meets a preset condition or not to obtain a first determination result as disclosed in Col 34, Lines 1-9]; and
a lock unit [Li, Processor 802 as disclosed in Fig. 8] that locks the mobile communication terminal [Li, Processor generates a locked mode command in order to adjust the state of the 
wherein the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when (1) the movement information indicates that the mobile communication terminal is moving to a position away from the other mobile communication terminal [Li, Indication that the user carrying the preset electronic apparatus has moved away from the electronic apparatus, hence mobile communication terminal moving to a position away from the other mobile communication terminal regardless of a movement status of the other mobile communication terminal, as disclosed in Col 10, Lines 1-24] and (2) the wearing information indicates that the other mobile communication terminal is being worn by the user [Li, The preset electronic apparatus is the SmartWatch of the user, hence worn by the user, as disclosed in Col 10, Lines 65-67, wherein the electronic apparatus is carried by the user as disclosed in Col 10, Lines 8-15].

In analogous art,  Boehm teaches a near field communication unit [Boehm, First near-field device 21 as disclosed in Para 67] that performs near field communication with the other mobile communication terminal [Boehm, Second near-field device 22 as disclosed in Para 70] and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication [Boehm, The distance between the two nearfield devices is determined on the basis of the field strength as disclosed in Para 31]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to perform as a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication, as taught by Boehm, in order to improve detecting relative position of two nearfield devices [Boehm, Para 1-3].
The combination of Li and Boehm does not explicitly teach a communication mode switching unit that switches to communication by the telecommunication unit when the communication with the other mobile communication terminal by the near field communication unit cannot be performed.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li to perform as a communication mode switching unit that switches to communication by the telecommunication unit when the communication with the other mobile communication terminal by the near field communication unit cannot be performed, as taught by Brandt, in order to improve detecting a second device by a first communication device [Brandt, Para 5-7].
The combination of Li, Boehm and Brandt does not explicitly teach that when the communication distance to the other mobile communication terminal is equal to or more than a threshold, the information acquisition unit acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, and movement information on whether the mobile communication terminal, the other mobile communication terminal, or both of the mobile communication terminals are being moved.
In analogous art, Aminzade teaches when the communication distance to the other mobile communication terminal is equal to or more than a threshold [Aminzade, Para 94 and Para 103, When the distance between the devices exceeds the threshold distance], the information acquisition unit [Aminzade, Para 94, Processor 40] acquires wearing information on 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the electronic apparatus of the system of Li such that when the communication distance to the other mobile communication terminal is equal to or more than a threshold, the information acquisition unit acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, and movement information on whether the mobile communication terminal, the other mobile communication terminal, or both of the mobile communication terminals are being moved, as taught by Aminzade, in order to improve security level of the access to computing devices [Aminzade, Para 2].

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Argument(1): Regarding Claims 2, 3, 8, 11 and 13, Applicant argues that the applied combination of the references does not teach, among other things, "wherein the abnormality determination unit determines that the mobile communication terminal is in 

Examiner’s Response: Examiner agrees with the Applicant that Kim does not explicitly teach "determin[ing] that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving". However, the combination of Li, Boehm, Furuichi, and Laws teaches an abnormality determination unit that determines that the mobile communication terminal is in the abnormal state [see Fig. 8 of Li], when both of the other mobile communication terminal and 
Further it is noted that the broadest reasonable interpretation of the claim is to a terminal comprising a processor programmed to perform “as an abnormality determination unit that determines an abnormal state…” and the ‘wherein’ clause recites that the ‘abnormality determination unit’ determines that the terminal is in the abnormal state when both terminals are placed indoors and moving however it is considered that the claim language is not limited to a terminal with an abnormality unit but to a terminal with a processor programmed to perform as an abnormality detection unit that acquires position information.  Reciting that the abnormality unit also may have other functions does not limit the processor as recited.  Second, the details relied upon (indoors and moving) are considered nonfunctional descriptive limitations and/or intended uses not carrying patentable weight since the recited structure does not support such determination (nowhere is it recited that the structure includes the ability to make such determination and/or to determine whether or not the terminals are placed or moving.


Argument(2): Regarding Claims 4, 9 and 12, Applicant argues that Li is silent on using both of the claimed wearing information and the claimed movement information in order to acquiring wearing information as to whether the preset electronic apparatus is being worn by a user. Rather, Li describes that the distance or the wireless signal strength tells you that "the user carrying the preset electronic apparatus might have moved away from the electronic apparatus." Accordingly, Li teaches acquiring only a distance or a wireless signal strength between the electronic apparatus and the preset electronic apparatus (in order to perform step S24 in Fig. 2), but not acquiring the wearing information. It is noted that the wireless signal strength varies in accordance with a distance between the electronic apparatus and the preset electronic apparatus, and thus the distance and the wireless signal strength can be considered interchangeable with each other in Li. On the above basis, it is apparent that Li is silent on "acquir[ing] wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information," as claimed (emphasis added). Li's distance or wireless signal strength is different from the claimed movement information that indicates that the mobile communication terminal is moving to a position away from the other mobile communication terminal. This is so because claim 4 recites "when the communication distance to the other mobile communication terminal is equal to or more than a threshold," then the information acquisition unit acquires ... movement information on whether the mobile communication terminal, the other mobile communication terminal, or both of the mobile communication terminals 
Examiner’s Response: Examiner agrees with the Applicant that Li does not explicitly teach "acquir[ing] wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information". However, Aminzade discloses that the acquiring acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, when the communication distance to the other mobile communication terminal is equal to or more than a threshold [Mobile computing device 10 receives an indication that the wearable computing device 20 is being worn by the user when the distance between the devices exceeds the threshold distance or is within the threshold distance, see Para 94 and Para 103]. Aminzade’ teaching meets both 

Argument(3): Regarding Claim 5, Applicant argues that the Office Action stated that Harada teaches that "[b]attery information management section estimates whether the battery is being charged as disclosed in Para 47 and based on this estimation it is determined that the communication device is in the normal mode or power saving mode as disclosed in Para 41] in order to improve user convenience [Harada, Para 4]." Id. at pages 25 and 26. Then, the Office Action simply concludes that "[i]t would have been obvious … to use wherein the information acquisition unit acquires charging information on whether the mobile communication terminal is being charged, or not, and wherein the abnormality determination unit determines that the mobile communication terminal is not in the abnormal state when the mobile communication terminal is being charged as taught by Harada in the device of Li and Boehm," without any specific reason.
Harada describes that "[o]n the basis of the remaining power of the reserve battery and/or whether a reserve battery exists, said battery state assessment section (300) determines whether to drive the electronic device in a power-saving mode when the remaining power of a battery mounted in the electronic device has decreased to no more than a preset battery capacity." Harada at the abstract. It is apparent from the above that 
Examiner’s Response: Examiner agrees with the Applicant that Harada does not teach determining whether a certain device is in an abnormal state and that Laws does not teach utilizing GPS information to determine whether a device is in an abnormal state. However, such a determination is made by the teachings of Li. The combination of Li and Boehm teaches an information acquisition unit that acquires information on the other mobile communication terminal, information on the mobile communication terminal, or both of the information, as disclosed in Fig. 5 and Col 16, Lines 3-15 of Li, and an abnormality determination unit that determines an abnormal state of the mobile communication terminal based on the information acquired by the information acquisition unit, as disclosed in Col 34, Lines 1-9 of Li, however, does not teach that the information acquisition unit acquires charging information on whether the mobile communication terminal is being charged, or not, and wherein the abnormality determination unit determines that the mobile communication terminal is not in the abnormal state when the mobile communication terminal is being charged. Harada teaches that the information acquisition unit acquires charging information on whether the mobile communication terminal is being charged, or not, and wherein the abnormality determination unit determines that the mobile communication terminal is not in the abnormal state when the mobile communication terminal is being charged [see Para 47 and Para 41]. In addition, Laws provides for when the communication distance to the other mobile communication terminal is equal to or more than a threshold [see Para 65 and Claim 31]. Therefore, the combined teachings of Li, Boehm, Harada, and Laws disclose the claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166. The examiner can normally be reached Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARYAM . SOLTANZADEH
Examiner